 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11    LARIME TAYLOR,
                                                            Case No.: 2:19-cv-00995-JCM-NJK
12           Plaintiff(s),
                                                                          ORDER
13    v.
14    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
15
             Defendant(s).
16
            Pending before the Court is a Stipulated Protective Order, which the Court approved to
17
     facilitate discovery in this case. This order reminds counsel that there is a presumption of public
18
     access to judicial files and records. A party seeking to file a confidential document under seal
19
     must file a motion to seal and must comply with the Ninth Circuit’s directives in Kamakana v. City
20
     and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
21
            The Court has adopted electronic filing procedures. Attorneys must file documents under
22
     seal using the Court’s electronic filing procedures. See Local Rule IA 10-5. Papers filed with the
23
     Court under seal must be accompanied with a concurrently-filed motion for leave to file those
24
     documents under seal. See Local Rule IA 10-5(a).
25
            The Court has approved the blanket protective order to facilitate discovery exchanges. But
26
     there has been no showing, and the Court has not found, that any specific documents are
27
     secret or confidential. The parties have not provided specific facts supported by declarations or
28

                                                     1
 1 concrete examples to establish that a protective order is required to protect any specific trade secret
 2 or other confidential information pursuant to Rule 26(c) or that disclosure would cause an
 3 identifiable and significant harm. The Ninth Circuit has held that there is a presumption of public
 4 access to judicial files and records, and that parties seeking to maintain the confidentiality of
 5 documents attached to nondispositive motions must show good cause exists to overcome the
 6 presumption of public access. See Kamakana 447 F.3d at 1179. Parties seeking to maintain the
 7 secrecy of documents attached to dispositive motions must show compelling reasons sufficient to
 8 overcome the presumption of public access. Id. at 1180. All motions to seal must address the
 9 applicable standard and explain why that standard has been met. The fact that a court has
10 entered a blanket stipulated protective order and that a party has designated a document as
11 confidential pursuant to that protective order does not, standing alone, establish sufficient grounds
12 to seal a filed document. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th
13 Cir. 2003); see also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
14         If the sole ground for a motion to seal is that the opposing party (or non-party) has
15 designated a document as confidential, the designator shall file (within seven days of the filing of
16 the motion to seal) either (1) a declaration establishing sufficient justification for sealing each
17 document at issue or (2) a notice of withdrawal of the designation(s) and consent to unsealing. If
18 neither filing is made, the Court may order the document(s) unsealed without further notice.
19         IT IS ORDERED that counsel shall comply with the requirements of Local Rule IA 10-
20 5, the Ninth Circuit’s decision in Kamakana, 447 F.3d 1172, and the procedures outlined above,
21 with respect to any documents filed under seal. To the extent any aspect of the stipulated protective
22 order may conflict with this order or Local Rule IA 10-5, that aspect of the stipulated protective
23 order is hereby superseded with this order.
24         IT IS SO ORDERED.
25         Dated: September 27, 2019
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                      2
